Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis



                                           PEOPLE v MAZUR

               Docket No. 149290. Argued January 15, 2015. Decided June 11, 2015.

               Cynthia A. Mazur was charged in the Oakland Circuit Court, Colleen A. O’Brien, J., with
       possession with intent to deliver less than 5 kilograms or fewer than 20 plants of marijuana,
       MCL 333.7401(2)(d)(iii), and with manufacturing less than 5 kilograms or fewer than 20 plants
       of marijuana, id. Defendant moved to dismiss the charges under the immunity provision of the
       Michigan Medical Marihuana Act (MMMA), MCL 333.26424. The court denied the motion.
       Defendant sought leave to appeal in the Court of Appeals, which granted the application. In an
       unpublished opinion per curiam, issued April 1, 2014 (Docket No. 317447), the Court of
       Appeals, METER, P.J., and JANSEN and WILDER, JJ., affirmed. Defendant sought leave to appeal
       in the Michigan Supreme Court. The Supreme Court ordered and heard oral argument on
       whether to grant defendant’s application for leave to appeal or take other action. 497 Mich. 883
       (2014).

             In an opinion by Justice BERNSTEIN, joined by Justices KELLY, MCCORMACK, and
       VIVIANO, the Supreme Court held:

               Because the conduct at issue in this case occurred before the enactment of 2012 PA 512
       and 2012 PA 514, the Supreme Court considered the MMMA as originally enacted. A defendant
       claiming that he or she was solely in the presence or vicinity of the medical use of marijuana was
       not entitled to immunity under MCL 333.26424(i) when the medical use of marijuana was not in
       accordance with the MMMA.               Nor was a defendant entitled to immunity under
       MCL 333.26424(i) when the defendant’s conduct went beyond assisting with the use or
       administration of marijuana. However, the Court of Appeals erred in interpreting the phrase
       “marihuana paraphernalia” as used in MCL 333.26424(g). “Marihuana paraphernalia” as used in
       MCL 333.26424(g) included items that were both specifically designed or actually employed for
       the medical use of marijuana. “Medical use” was broadly defined in the MMMA to include
       cultivation. In this case, defendant provided her husband, who was both a qualifying patient and
       a registered caregiver under the MMMA, with sticky notes for the purpose of detailing the
       harvest dates of his plants. This activity constituted the provision of marijuana paraphernalia for
       the medical use of marijuana under MCL 333.26424(g) because the sticky notes were actually
       used in the cultivation of marijuana. Accordingly, the prosecution was prohibited from relying
       on the evidence of defendant’s provision of the sticky notes in bringing charges against
       defendant.
        1. Under the MMMA, immunity was available to people who were neither registered
qualifying patients nor primary caregivers under MCL 333.26424(i) and (g). A person could
claim immunity under MCL 333.26424(i) either (1) for being in the presence or vicinity of the
medical use of marijuana in accordance with the MMMA, or (2) for assisting a registered
qualifying patient with using or administering marijuana. In this case, the evidence showed that
the marijuana operation was not in accordance with the MMMA and that defendant assisted her
husband with the cultivation of marijuana, not the ingestion of marijuana. Therefore, defendant
was not entitled to lay claim to immunity under either provision of MCL 333.26424(i).

        2. Under MCL 333.26424(g), an individual could claim immunity for providing a
registered qualifying patient or a registered primary caregiver with marijuana paraphernalia for
purposes of a qualifying patient’s medical use of marijuana. In MCL 333.7451, the Public
Health Code defines drug paraphernalia as any equipment, product, material, or combination of
equipment, products, or materials, that is specifically designed for use in planting, propagating,
cultivating, growing, harvesting, manufacturing, compounding, converting, producing,
processing, preparing, testing, analyzing, packaging, repackaging, storing, containing,
concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body a
controlled substance. The Court of Appeals erred when it concluded that the MMMA and the
Offenses and Penalties provisions of Article 7 of the Public Health Code, in which the definition
of “drug paraphernalia” is found, were in pari materia. The MMMA’s purpose is to allow
medical marijuana use for certain individuals under limited circumstances, whereas the purpose
of the Offenses and Penalties provisions is to criminalize marijuana use and related activities.
The aim of each statute is distinct; in fact, they are contrary to one another. And the Legislature
specifically limited application of the statutory definition of “drug paraphernalia” to certain
provisions of the Public Health Code. As commonly understood, “paraphernalia” means
equipment, apparatus, or furnishings used in or necessary for a particular activity. A specific
design need not be intended. In context, as used in § 4(g), the phrase “marihuana paraphernalia
for purposes of a qualifying patient’s medical use of marihuana” meant that an item may or may
not have been marijuana paraphernalia depending on the use to which it was put. Under the
MMMA, “medical use” referred to activities beyond just administration or ingestion, including
transportation, internal possession, and cultivation. In this case, defendant provided her husband,
who was both a qualifying patient and a registered caregiver under the MMMA, with sticky
notes for the purpose of detailing the harvest dates of his plants. This activity constituted the
provision of marijuana paraphernalia for the medical use of marijuana under MCL 333.26424(g),
because the sticky notes were actually used in the cultivation of marijuana. Accordingly, the
prosecution was prohibited from relying on the evidence of defendant’s provision of the sticky
notes in bringing charges against defendant. If that evidence was the only basis for the criminal
charges, the charges had to be dismissed. But if there was other evidence supporting the charges,
the prosecution could proceed on the basis of the remaining evidence.

       Reversed; case remanded to the circuit court for further proceedings.

        Justice MARKMAN, concurring in part and dissenting in part, would have affirmed the
judgment of the Court of Appeals. Justice MARKMAN agreed with the majority to the extent it
held that a defendant claiming that he or she was solely in the presence or vicinity of the medical
use of marijuana was not entitled to immunity under § 4(i) when the medical use of marijuana
was not in accordance with the act and that a defendant was not entitled to immunity under § 4(i)
when the defendant’s conduct went beyond assisting with the use or administration of marijuana,
and that, therefore, defendant was not entitled to immunity under § 4(i). Justice MARKMAN
disagreed, however, with the majority to the extent that it held that “marihuana paraphernalia” as
used in § 4(g) included items either specifically designed or actually employed for the medical
use of marijuana. The MMMA and Article 7 of the Public Health Code are in pari materia
because they share the same general purpose—the regulation of controlled substances, including,
specifically, marijuana. Using the definition from the Public Health Code, “marijuana
paraphernalia” meant any equipment, product, material, or combination of equipment, products,
or materials, that was specifically designed for use in planting, propagating, cultivating, growing,
harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing,
analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling,
or otherwise introducing marijuana into the human body. Because the sticky notes were not
specifically designed for any such use, they were not marijuana paraphernalia and defendant was
not entitled to immunity under § 4(g).

        Justice ZAHRA, joined by Chief Justice YOUNG, concurring in part and dissenting in part,
would have affirmed the judgment of the Court of Appeals, agreeing with the majority that
defendant was not entitled to immunity under § 4(i) of the MMMA, but disagreeing with the
majority that “marihuana paraphernalia” under § 4(g) included any items employed for the
medical use of marijuana. A plain reading of MCL 333.26424(g) revealed that a person claiming
immunity must have provided (1) marijuana paraphernalia (2) to a registered qualifying patient
or a registered primary caregiver (3) for purposes of a qualifying patient’s medical use of
marijuana. The third element did not explain the meaning of “marihuana paraphernalia.”
Rather, the third element defined the specific intent of the person claiming immunity for
providing marijuana paraphernalia. Reading the MMMA as a whole, “marihuana paraphernalia”
must have been an item or items intended to assist in the administration of marijuana to a
qualifying patient under the MMMA. Because the sticky notes at issue in this case were not used
for the administration of marijuana to a qualifying patient, defendant’s act of assisting her
husband with the cultivation of marijuana through the use of sticky notes was not immune under
MCL 333.26424(g).




                                    ©2015 State of Michigan
                                                                       Michigan Supreme Court
                                                                             Lansing, Michigan
                                                 Chief Justice:          Justices:



OPINION                                          Robert P. Young, Jr. Stephen J. Markman
                                                                      Mary Beth Kelly
                                                                      Brian K. Zahra
                                                                      Bridget M. McCormack
                                                                      David F. Viviano
                                                                      Richard H. Bernstein


                                                                  FILED June 11, 2015

                          STATE OF MICHIGAN

                                  SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellee,

v                                                         No. 149290

CYNTHIA ANN MAZUR,

            Defendant-Appellant.


BEFORE THE ENTIRE BENCH

BERNSTEIN, J.
      This case requires us to examine immunity under the Michigan Medical

Marihuana Act (MMMA), MCL 333.26421 et seq. We are specifically concerned with

the application of the MMMA’s immunity provisions to individuals who are neither

registered qualifying patients nor primary caregivers.        See MCL 333.26424(g);

MCL 333.26424(i).

      We hold that a defendant claiming that he or she is solely in the presence or

vicinity of the medical use of marijuana is not entitled to immunity under
MCL 333.26424(i) when the medical use of marijuana was not in accordance with the

act.   Nor is a defendant entitled to immunity under MCL 333.26424(i) when the

defendant’s conduct goes beyond assisting with the use or administration of marijuana.

However, we hold that “marihuana paraphernalia,” as that phrase is used in

MCL 333.26424(g), includes items that are both specifically designed or actually

employed for the medical use of marijuana. Accordingly, we reverse the judgment of the

Court of Appeals and remand this case to the circuit court for further proceedings

consistent with this opinion.

                       I. FACTS AND PROCEDURAL HISTORY

       Defendant Cynthia Mazur is the wife of David Mazur, who was himself both a

registered qualifying patient and a registered primary caregiver for two medical

marijuana patients. David Mazur grew marijuana in their marital home. Officers of the

Holly Police Department, acting on a tip, searched the residence for marijuana.

Marijuana plants, dried marijuana, and pipes with marijuana residue were found. In

executing the search, an officer questioned defendant, who used the first-person plural

pronoun “we” when describing the marijuana operation.           Although the use of this

pronoun led the officers to conclude that defendant was a participant in her husband’s

marijuana operation, defendant maintains that her involvement was limited to writing the

date of harvest for marijuana plants on several sticky notes.

       The Oakland County Prosecutor charged both defendant and David with

marijuana-related offenses. In a separate proceeding, David pleaded guilty to one count

of possession with intent to deliver less than five kilograms or fewer than 20 plants of




                                             2
marijuana, MCL 333.7401(2)(d)(iii), and one count of manufacturing less than five

kilograms or fewer than 20 plants of marijuana, id. Defendant was charged with the

same two offenses. Defendant moved to dismiss the charges against her citing the

immunity provision of the MMMA, MCL 333.26424.                 The circuit court held that

MCL 333.26424(g) did not apply because there was no evidence that defendant provided

marijuana paraphernalia to either a registered qualifying patient or a caregiver; the circuit

court also held that MCL 333.26424(i) did not apply because David’s use of medical

marijuana was not in compliance with the MMMA. The Court of Appeals affirmed.

People v Mazur, unpublished opinion per curiam of the Court of Appeals, issued April 1,

2014 (Docket No. 317447).

       Defendant then sought leave to appeal in this Court. We directed the Clerk of the

Court to schedule oral argument on whether to grant the application or take other action,

asking the parties to address:

       [W]hether the defendant is entitled to immunity under § 4 of the Michigan
       Medical Marihuana Act (MMMA), MCL 333.26421 et seq., specifically
       MCL 333.26424(g) and/or MCL 333.26424(i), where [defendant’s] spouse
       was a registered qualifying patient and primary caregiver under the act, but
       his marijuana-related activities inside the family home were not in full
       compliance with the act. [People v Mazur, 497 Mich. 883 (2014).]

                                 II. STANDARD OF REVIEW

       Questions of statutory interpretation are reviewed de novo. Michigan v McQueen,

493 Mich. 135, 146-147; 828 NW2d 644 (2013). Statutes enacted by the Legislature are

interpreted in accordance with legislative intent; similarly, statutes enacted by initiative

petition are interpreted in accordance with the intent of the electors. Id. at 147. We begin

with an examination of the statute’s plain language, which provides “the most reliable


                                             3
evidence” of the electors’ intent. See Sun Valley Foods Co v Ward, 460 Mich. 230, 236;

596 NW2d 119 (1999), quoting United States v Turkette, 452 U.S. 576, 593; 101 S. Ct.
2524; 69 L. Ed. 2d 246 (1981).

       This Court reviews a trial court’s findings of fact for clear error. Miller-Davis Co

v Ahrens Constr, Inc, 495 Mich. 161, 172-173; 848 NW2d 95 (2014). A factual finding is

clearly erroneous if it either lacks substantial evidence to sustain it, or if the reviewing

court is left with the definite and firm conviction that the trial court made a mistake. Id.

     III. IMMUNITY UNDER THE MICHIGAN MEDICAL MARIHUANA ACT

       The MMMA was enacted by voter referendum in 2008 and allows for the medical

use of marijuana to treat or alleviate the pain associated with a debilitating medical

condition. Although the Legislature has since amended the MMMA by enacting 2012
PA 512 and 2012 PA 514, the conduct at issue occurred before the date these

amendments took effect. Therefore, we consider only the MMMA as originally enacted.

       Section 4 of the MMMA concerns immunity. A qualifying patient who receives a

registry identification card is entitled to immunity, provided that certain conditions are

met. MCL 333.26424(a). A primary caregiver who receives a registry identification card

is entitled to the same protection. MCL 333.26424(b). Both Subsections (a) and (b) state

that this protection only applies to the “medical use of marihuana in accordance with this

act.” MCL 333.26424(a) and (b). “Medical use” is defined as:

       [T]he acquisition, possession, cultivation, manufacture, use, internal
       possession, delivery, transfer, or transportation of marihuana or
       paraphernalia relating to the administration of marihuana to treat or
       alleviate a registered qualifying patient’s debilitating medical condition or
       symptoms associated with the debilitating medical condition. [MCL
       333.26423(e), as enacted by 2008 IL 1.]


                                              4
       Two additional provisions of the MMMA provide immunity to people who are

neither registered qualifying patients nor primary caregivers: MCL 333.26424(g) and

MCL 333.26424(i).       These are the two provisions under which defendant claims

immunity.

       Section 4(g) states:

              A person shall not be subject to arrest, prosecution, or penalty in any
       manner, or denied any right or privilege, including but not limited to civil
       penalty or disciplinary action by a business or occupational or professional
       licensing board or bureau, for providing a registered qualifying patient or a
       registered primary caregiver with marihuana paraphernalia for purposes of
       a qualifying patient’s medical use of marihuana. [MCL 333.26424(g)
       (emphasis added).]

       Section 4(i) states:

              A person shall not be subject to arrest, prosecution, or penalty in any
       manner, or denied any right or privilege, including but not limited to civil
       penalty or disciplinary action by a business or occupational or professional
       licensing board or bureau, solely for being in the presence or vicinity of the
       medical use of marihuana in accordance with this act, or for assisting a
       registered qualifying patient with using or administering marihuana.
       [MCL 333.26424(i) (emphasis added).]

                                   IV. APPLICATION

       Defendant claims entitlement to the immunity defense under both §§ 4(g) and 4(i)

of the MMMA. Because we agree with the Court of Appeals that defendant is not

entitled to immunity under § 4(i), we begin our analysis with an examination of that

section.




                                             5
A. MCL 333.26424(i)

      Section 4(i) of the MMMA offers two distinct types of immunity, as evidenced by

the use of the disjunctive “or.” A person may claim immunity either: (1) “for being in the

presence or vicinity of the medical use of marihuana in accordance with this act,” or (2)

“for assisting a registered qualifying patient with using or administering marihuana.”

MCL 333.26424(i).      These clauses are also preceded and modified by the adverb

“solely,” which places a limitation on both claims of immunity.

      We hold that defendant is not entitled to either type of immunity under § 4(i) of

the MMMA. As to the first immunity provision in § 4(i), a person is only entitled to

immunity when the underlying medical use of marijuana is in accordance with the

MMMA.      Although we decline to state whether defendant’s husband’s convictions

should have been persuasive in deciding whether defendant was eligible for immunity,

we agree with the Court of Appeals that the evidence showed that the marijuana

operation was not in accordance with the MMMA. 1

      Defendant argues that she has no control over the acts of another autonomous

being, and that if one is merely limited to being present, one is necessarily unable to

intervene. But to read § 4(i) in the manner that defendant requests would render the

phrase “in accordance with this act” superfluous, and “[t]his Court ‘must give effect to

every word, phrase, and clause and avoid an interpretation that would render any part of


1
  Additionally, we directed the parties to address whether defendant was entitled to
immunity when “[defendant’s husband’s] marijuana-related activities inside the family
home were not in full compliance with the act.” Mazur, 497 Mich. at 883 (emphasis
added).



                                            6
the statute surplusage or nugatory.’ ” People v Cunningham, 496 Mich. 145, 154; 852

NW2d 118 (2014), quoting State Farm Fire & Cas Co v Old Republic Ins Co, 466 Mich.
142, 146; 644 NW2d 715 (2002). We recognize the apparent inequity of holding one

individual responsible for another’s wrongdoing; however, the plain language of the

statute does not allow for another reading. 2

         This Court has previously addressed the second claim of immunity in § 4(i):

                Notably, § 4(i) does not contain the statutory term “medical use,” but
         instead contains two of the nine activities that encompass medical use:
         “using” and “administering” marijuana. . . . In this context, the terms
         “using” and “administering” are limited to conduct involving the actual
         ingestion of marijuana. Thus, by its plain language, § 4(i) permits, for
         example, the spouse of a registered qualifying patient to assist the patient in
         ingesting marijuana, regardless of the spouse’s status. [McQueen, 493
Mich. at 158 (emphasis added).]

“Medical use”, as defined in former § 3(e), 3 is a term that encompasses nine different

actions. Because the second type of immunity available under § 4(i) refers generically to

“using and administering” marijuana and not to the statutorily defined “medical use” of

marijuana, this Court read § 4(i) narrowly in McQueen.            Because the defendants in

McQueen were engaged in the transfer, delivery, and acquisition of marijuana—activities

that are found under the umbrella of “medical use”—but were not engaged in the mere

use and administration of marijuana, this Court found that they were not entitled to

immunity under § 4(i). Id. Similarly, defendant here was not merely assisting her


2
  It bears noting that traditional criminal defenses, such as challenges to the sufficiency of
the evidence, are still available to defendant.
3
    “Medical use” is now defined in MCL 333.26423(f).



                                                7
husband with conduct involving the actual ingestion of marijuana; instead, she assisted

him with the cultivation of marijuana. Because assisting in the cultivation of marijuana

does not constitute assistance with “using” or “administering” marijuana, defendant

cannot lay claim to immunity under this provision of the MMMA.

                                 B. MCL 333.26424(g)

       Under § 4(g) of the MMMA, an individual may claim immunity “for providing a

registered qualifying patient or a registered primary caregiver with marihuana

paraphernalia for purposes of a qualifying patient’s medical use of marihuana.”

MCL 333.26424(g).         At issue here is the definition of the term “marihuana

paraphernalia,” which is not explicitly defined in the MMMA.

       In parsing this term, the Court of Appeals adopted the definition of “drug

paraphernalia” used in the Public Health Code, MCL 333.1101 et seq.:

       [A]ny equipment, product, material, or combination of equipment,
       products, or materials, which is specifically designed for use in planting;
       propagating;      cultivating;    growing;      harvesting;    manufacturing;
       compounding; converting; producing; processing; preparing; testing;
       analyzing; packaging; repackaging; storing; containing; concealing;
       injecting, ingesting, inhaling, or otherwise introducing into the human body
       a controlled substance[.] [MCL 333.7451 (emphasis added).]

The Court of Appeals reasoned that it was appropriate to refer to this definition, given

that the Public Health Code and the MMMA are in pari materia, because both “restrict

the use of controlled substances.” Mazur, unpub op at 3. In particular, the Court of

Appeals focused on the phrase “specifically designed for use in,” which modifies the list

of activities that follows.




                                            8
       As an initial matter, we note that the Court of Appeals erred by relying on the

doctrine of in pari materia to determine the meaning of “marihuana paraphernalia.”

Under the doctrine, statutes that relate to the same subject or that share a common

purpose should, if possible, be read together to create a harmonious body of law. People

v Harper, 479 Mich. 599, 621; 739 NW2d 523 (2007). An act that incidentally refers to

the same subject is not in pari materia if its scope and aim are distinct and unconnected.

Palmer v State Land Office Bd, 304 Mich. 628, 636; 8 NW2d 664 (1943). Here, the

MMMA and the Offenses and Penalties provisions of the Controlled Substances article of

the Public Health Code 4 have two diametrically opposed purposes.             The MMMA’s

purpose is to allow medical marijuana use for certain individuals under limited

circumstances, whereas the purpose of the Offenses and Penalties provisions is to

criminalize marijuana use and related activities. See MCL 333.7401. The Court of

Appeals was wrong to state that these two provisions “relate to the same subject, i.e.,

restrict the use of controlled substances[.]” The aim of each statute is distinct, and

indeed they are contrary to one another.

       Furthermore, MCL 333.7451 begins with an important qualifier: “As used in

sections 7453 to 7461 and section 7521, ‘drug paraphernalia’ means . . . .”                By

specifically limiting the applicability of this definition to certain statutory provisions, the

Legislature expressed a clear intent that the definition should not be applied elsewhere.

Application of the in pari materia doctrine would, therefore, be contrary to legislative

4
  Article 7 of the Public Health Code, MCL 333.7101 et seq., concerns controlled
substances. Part 74 of Article 7, MCL 333.7401 et seq., concerns controlled-substance
offenses and penalties.



                                              9
intent. This Court held similarly in Woodard v Custer, 476 Mich. 545; 719 N.W.2d 842

(2006), which addressed the meaning of the phrase “board certified” in MCL 600.2169.

The Legislature did not specifically define “board certified” in MCL 600.2169. Plaintiffs

argued that the Court should read MCL 600.2169 in pari materia with the Public Health

Code’s definition, MCL 333.2701(a). This Court disagreed given that “the Legislature

specifically limited the use of the Public Health Code’s definition of ‘board certified’ to

the Public Health Code . . . .” Woodard, 476 Mich. at 563. 5 Because the Legislature

specifically limited the use of the Public Health Code’s definition of “drug paraphernalia”

to certain provisions of the Public Health Code, it would be antithetical to the interpretive

enterprise to apply the definition of “drug paraphernalia” beyond the scope prescribed.

         Because we decline to rely on the definition of “drug paraphernalia” set forth in

the Public Health Code to inform our understanding of the phrase “marihuana

paraphernalia” as used in the MMMA, we turn instead to other conventional means of

statutory interpretation. Generally, when a word used in a statute is not specifically

defined, it bears “its common and approved usage of the language.”              MCL 8.3a.

5
    A separate concurrence agreed with the majority on this point:

                 We decline to impute the definition of “board certified” from
         MCL 333.2701(a) to MCL 600.2169 for several reasons. First, the
         Legislature made clear that the definition of “board certified” set forth in
         MCL 333.2701(a) applies only to the Public Health Code by prefacing it
         with the statement “As used in this part [of the Public Health Code] . . .
         ‘Board certified’ means . . . .” (Emphasis added.) Especially in light of
         such clear words of limitation, we must presume that the Legislature
         intended that the definition of “board certified” set forth in
         MCL 333.2701(a) would not be applied to other statutes using the same
         phrase. [Woodard, 476 Mich. at 610-611 (TAYLOR, C.J., concurring)
         (alteration in original)].



                                              10
Accordingly, in order to decipher what the electors meant by “marihuana paraphernalia,”

we turn to the dictionary.      “Marihuana” is quite well understood in this context.

“Paraphernalia” is defined as “equipment, apparatus, or furnishings used in or necessary

for a particular activity.” Random House Webster’s College Dictionary (2005). Nothing

in this definition states that a specific design must be intended.

       Because “[t]he law is not properly read as a whole when its words and provisions

are isolated and given meanings that are independent of the rest of its provisions,”

Lansing Mayor v Pub Serv Comm, 470 Mich. 154, 168; 680 NW2d 840 (2004), we must

also read the phrase “marihuana paraphernalia” in light of the rest of § 4(g). In particular,

“marihuana paraphernalia” must be read in light of the adjacent phrase “medical use of

marihuana.” 6 Read as a whole, the statute states that “marihuana paraphernalia” is

employed for the “medical use” of marijuana. As previously noted, “medical use” is

defined by statute, and includes several activities. When modified by the expansive

definition of “medical use,” it becomes clear that “marihuana paraphernalia” cannot be so

limited as to only include those items that are specifically designed for the medical use of

marijuana.

       First, the phrase “for purposes of a qualifying patient’s medical use of marihuana”

indicates that an item may or may not be “marihuana paraphernalia,” depending on the

use to which it is put. Second, “medical use” is a broader term than mere use or


6
  “The statutory language must be read and understood in its grammatical context, unless
it is clear that something different was intended.” Sun Valley Foods Co v Ward, 460
Mich. 230, 237; 596 NW2d 119 (1999). Nothing in the statute indicates that the words of
this sentence are not meant to be read together as a single, grammatically linked unit.



                                              11
administration. As discussed in McQueen, the drafters could easily have chosen the

narrower language we see in § 4(i), but they did not. “Medical use” refers to activities as

broad as transportation, internal possession, and cultivation. To only include items that

were specifically designed for the medical use of marijuana would be to turn the

statutorily defined phrase “medical use” into meaningless surplusage. See, e.g., Robinson

v Lansing, 486 Mich. 1, 21; 782 NW2d 171 (2010) (explaining that “it is well established

that ‘[i]n interpreting a statute, we [must] avoid a construction that would render part of

the statute surplusage or nugatory’ ”) (citation omitted). Although one might conceive of

paraphernalia that is specifically designed for the use or internal possession of marijuana,

one is necessarily stymied when attempting to identify paraphernalia that is specifically

designed for the cultivation of marijuana; surely a trowel that one uses for growing cherry

tomatoes could also be employed in a marijuana operation and vice versa.

         The statutory definition of “medical use” is the “acquisition, possession,

cultivation, manufacture, use, internal possession, delivery, transfer, or transportation of

marihuana or paraphernalia relating to the administration of marihuana to treat or

alleviate a registered qualifying patient’s debilitating medical condition[.]”      Former

MCL 333.26423(e). 7       The dissents point to the use of the phrase “relating to the

administration of marihuana” to suggest that objects must be used to administer or ingest

marijuana in order to be considered marihuana paraphernalia. But this reading conflates

the more expansive definition of “medical use” with the narrower definition of use and

administration. In McQueen, this Court outlined the difference between the mere “use”

7
    See footnote 3 of this opinion.



                                            12
and “administration” of marijuana, which is “limited to conduct involving the actual

ingestion of marijuana.” McQueen, 493 Mich. at 158 (emphasis added). In contrast, this

Court acknowledged that the definition of “medical use” was broader and incorporated

activities such as “[t]he transfer, delivery, and acquisition of marijuana.” Id. Therefore, a

qualifying patient’s transfer, delivery, acquisition, or cultivation of marijuana is a medical

use according to a plain-language reading of the statute.

       The use of conventional means of statutory interpretation thus leads us to hold that

“marihuana paraphernalia” applies both to those items that are specifically designed for

the medical use of marijuana as well as those items that are actually employed for the

medical use of marijuana. In this case, defendant provided her husband, who was both a

qualifying patient and a registered caregiver, with sticky notes for the purpose of

detailing the harvest dates of his plants. 8 This activity constitutes the provision of

“marihuana paraphernalia” because the objects were actually used in the cultivation or

manufacture of marijuana. See former MCL 333.26423(e).

       The provision of sticky notes in this case therefore falls within the scope of § 4(g).

The prosecution is therefore prohibited from introducing or otherwise relying on the

evidence relating to defendant’s provision of marihuana paraphernalia—i.e., the sticky




8
   The trial court’s contrary finding that “there is no evidence that she provided
[marihuana paraphernalia] to a registered qualifying patient or registered caregiver” is
clearly erroneous because elsewhere in its opinion the trial court refers to evidence that
defendant’s husband was a registered caregiver. It is also belied by a letter from the
Department of Licensing and Regulatory Affairs, admitted by stipulation of the parties,
stating that defendant’s husband was a patient and a caregiver for two other patients.



                                             13
notes—as a basis for the criminal charges against defendant. 9 If that is the only basis for

criminal charges, then a successful showing under § 4(g) will result in the dismissal of

charges. However, if there is additional evidence supporting criminal charges against

defendant, nothing in § 4(g) prohibits the prosecution from proceeding on the basis of the

remaining evidence.

                                    V. CONCLUSION

       Although we hold that defendant is not entitled to immunity under § 4(i) of the

MMMA, we conclude that the Court of Appeals erred in its interpretation of § 4(g) of the

MMMA. We reverse the judgment of the Court of Appeals and remand to the circuit

court for further proceedings consistent with this opinion. 10 We do not retain jurisdiction.


                                                         Richard H. Bernstein
                                                         Mary Beth Kelly
                                                         Bridget M. McCormack
                                                         David F. Viviano




9
   While § 4(g) grants immunity for “providing a registered qualifying patient or a
registered primary caregiver with marihuana paraphernalia,” immunity does not extend
under that provision to other conduct, such as the use of marijuana paraphernalia.
Accordingly, even if § 4(g) prohibits the prosecution from relying on defendant’s
provision of marihuana paraphernalia to her husband, § 4(g) does not necessarily exclude
all references to the paraphernalia if the evidence supports the conclusion that defendant
engaged in conduct for which she is not entitled to immunity under § 4(g).
10
  We deny leave to appeal with respect to defendant’s remaining issue because we are
not persuaded that the question presented should be reviewed by this Court.



                                             14
                           STATE OF MICHIGAN

                                   SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

             Plaintiff-Appellee,

v                                                          No. 149290

CYNTHIA ANN MAZUR,

             Defendant-Appellant.


MARKMAN, J. (concurring in part and dissenting in part).

      I agree with the majority opinion to the extent that it holds that “a defendant

claiming that he or she is solely in the presence or vicinity of the medical use of

marijuana is not entitled to immunity under MCL 333.26424(i) when the medical use of

marijuana was not in accordance with the act[;] [n]or is a defendant entitled to immunity

under MCL 333.26424(i) when the defendant’s conduct goes beyond assisting with the

use or administration of marijuana,” and, therefore, “defendant is not entitled to

immunity under § 4(i) . . . .” However, I respectfully disagree with the majority opinion

to the extent that it holds that “ ‘marihuana paraphernalia,’ as that phrase is used in

MCL 333.26424(g), includes items that are both specifically designed or actually

employed for the medical use of marijuana” and that because the sticky notes at issue

here were “actually used in the cultivation or manufacture of marijuana,” they are

“marihuana paraphernalia,” and, therefore, defendant is entitled to immunity under

MCL 333.26424(g). Instead, I would hold that “marihuana paraphernalia” as that phrase
is used in MCL 333.26424(g) means “any equipment, product, material, or combination

of equipment, products, or materials, which is specifically designed for use in planting;

propagating; cultivating; growing; harvesting; manufacturing; compounding; converting;

producing; processing; preparing; testing; analyzing; packaging; repackaging; storing;

containing; concealing; injecting, ingesting, inhaling, or otherwise introducing

[marijuana] into the human body,” MCL 333.7451 (emphasis added), and that because

sticky notes are not “specifically designed” for any such use, they are not “marihuana

paraphernalia,”   and    therefore   defendant    is   not   entitled   to   immunity under

MCL 333.26424(g). Accordingly, I would affirm the judgment of the Court of Appeals.

       The Michigan Medical Marihuana Act (MMMA) provides in pertinent part:

              A person shall not be subject to arrest, prosecution, or penalty in any
       manner . . . for providing a registered qualifying patient or a registered
       primary caregiver with marihuana paraphernalia for purposes of a
       qualifying patient’s medical use of marihuana. [MCL 333.26424(g)
       (emphasis added).]

Although the MMMA does not define “paraphernalia,” the Controlled Substances

provisions that constitute Article 7 of the Public Health Code (PHC) do. It is well

established that “[s]tatutes that address the same subject or share a common purpose are

in pari materia and must be read together as a whole.” People v Harper, 479 Mich. 599,

621; 739 NW2d 523 (2007).            That is, “[i]t is a well-established rule that in the

construction of a particular statute, or in the interpretation of its provisions, all statutes

relating to the same subject, or having the same general purpose, should be read in

connection with it, as together constituting one law, although they were enacted at

different times, and contain no reference to one another.” IBM v Dep’t of Treasury, 496




                                              2
Mich. 642, 652; 852 NW2d 865 (2014), quoting Rathbun v Michigan, 284 Mich. 521, 544;

280 N.W. 35 (1938) (emphasis added). “[S]tatutes in pari materia are to be taken together

in ascertaining the intention of the legislature, and . . . courts will regard all statutes upon

the same general subject matter as part of 1 system.” People v McKinley, 496 Mich. 410,

421 n 11; 852 NW2d 770 (2014), quoting Dearborn Twp Clerk v Jones, 335 Mich. 658,

662; 57 NW2d 40 (1953) (emphasis added). There is no doubt that the MMMA and

Article 7 of the PHC pertain to the same general subject and have the same general

purpose-- the regulation of controlled substances, including, specifically, marijuana.

       As this Court has explained, “the MMMA introduced into Michigan law an

exception to the Public Health Code’s prohibition on the use of controlled substances by

permitting the medical use of marijuana when carried out in accordance with the

MMMA’s provisions.” People v Bylsma, 493 Mich. 17, 27; 825 NW2d 543 (2012)

(emphasis added). “[T]he MMMA exists only as an exception to, and not a displacement

of, the Public Health Code.” Id. (emphasis added). An exception to a general rule cannot

be fully understood when read in isolation from the general rule. This is exactly why

every one of the opinions that this Court has written regarding the MMMA expressly

refers to the PHC. See People v Kolanek, 491 Mich. 382, 394 n 24; 817 NW2d 528

(2012) (“Marijuana remains a schedule 1 substance in Michigan’s Public Health Code,

MCL 333.7212(1)(c).”); Michigan v McQueen, 493 Mich. 135, 148; 828 NW2d 644

(2013) (“Marijuana is a controlled substance as defined in MCL 333.7104 [of the

PHC].”); Bylsma, 493 Mich. at 27 (“[T]he MMMA introduced into Michigan law an

exception to the Public Health Code’s prohibition on the use of controlled substances by

permitting the medical use of marijuana when carried out in accordance with the


                                               3
MMMA’s provisions.”). The MMMA provides immunity, or an affirmative defense, to a

violation of the PHC. Therefore, one cannot fully understand the MMMA, in particular

its breadth of immunity and the scope of its affirmative defenses, without first

understanding the PHC and its prohibitions.

       Further, the Legislature’s stated purpose for the PHC is “the protection of the

health, safety, and welfare of the people of this state.” MCL 333.1111(2). Likewise, the

stated purpose of the MMMA is the protection of “the health and welfare of [the state’s]

citizens.”   MCL 333.26422(c).       See also Kolanek, 491 Mich. at 393-394, quoting

MCL 333.26422(c) (“The purpose of the MMMA is to allow a limited class of

individuals the medical use of marijuana, and the act declares this purpose to be an ‘effort

for the health and welfare of [Michigan] citizens.’ ”). Thus, the MMMA and PHC have

the same general purpose-- the protection of the health and welfare of Michigan citizens.

For these reasons, the MMMA and the PHC are in pari materia and must be read

together as a whole. 1

1
  The majority holds that the MMMA and the PHC are not in pari materia because they
have “two diametrically opposed purposes.” In reaching this holding the majority relies
on Palmer v State Land Office Bd, 304 Mich. 628, 636; 8 NW2d 664 (1943), which held
that “although an act may incidentally refer to the same subject as another act, it is not in
pari materia if its scope and aim are distinct and unconnected.” (Emphasis added.)
However, the MMMA and the PHC do not “incidentally refer to the same subject.”
Rather, the whole purpose of Article 7 of the PHC is to regulate controlled substances,
including marijuana; and the whole purpose of the MMMA is to regulate marijuana. The
overlap or intersection between these acts can in no way be described as “incidental.”
The purposes of these acts also cannot be described as being “distinct and unconnected.”
The purpose of both is to regulate marijuana. Just because one prohibits its use and the
other allows it under limited and delineated circumstances does not make the “general
purpose” of these acts “distinct and unconnected.” See id. at 636-637 (“[A]ll statutes . . .
having the same general purpose, should be read in connection with it, as together
constituting one law, although they were enacted at different times, and contain no


                                              4
      As noted earlier in this opinion, while the MMMA does not define the term

“paraphernalia,” the PHC does. Specifically, the PHC defines “drug paraphernalia” as

“any equipment, product, material, or combination of equipment, products, or materials,

which is specifically designed for use in planting; propagating; cultivating; growing;


reference to one another.”) (emphasis added). The majority’s very narrow construction
of the in pari materia doctrine is at odds with this Court’s own prior constructions of the
doctrine. For example, this Court has repeatedly recognized the “well-noted principle of
construction that a subsequently enacted specific statute is regarded as an exception to a
prior general one, especially if they are in pari materia.” Husted v Dobbs, 459 Mich. 500,
516; 591 NW2d 642 (1999) (quotation marks and citation submitted) (this Court held in
Husted that to the extent that the essential insurance act created an exception to the no-
fault act, the two acts are in pari materia and thus should be read together); see also
Rathbun, 284 Mich. at 544 (this Court held in Rathbun that “[s]tatutes in pari materia,
although in apparent conflict, should, so far as reasonably possible, be construed in
harmony with each other, so as to give force and effect to each”); Malcolm v East
Detroit, 437 Mich. 132, 145; 468 NW2d 479 (1991) (this Court held in Malcolm that
although the emergency medical services act created an exception to governmental
immunity that is not found in the governmental tort liability act, these acts are in pari
materia and must be read together); State Bar v Galloway, 422 Mich. 188, 193; 369
NW2d 839 (1985) (this Court held in Galloway that the Michigan Employment Security
Act, which allows non-lawyers to represent employers in proceedings before Michigan
Employment Security Commission referees, and the unauthorized-practice of law statutes
are in pari materia and therefore must be read together). However, under the majority’s
construction of this doctrine, a statute creating an exception to a prior general statute
would never be in pari materia with the prior statute because the two would be
“diametrically opposed.” Indeed, the majority’s construction of the in pari materia
doctrine is inconsistent even with Palmer on which the majority relies. In Palmer, 304
Mich. at 637, this Court held that “[w]here a statute embraces only part of a subject
covered comprehensively by a prior law, the two should be construed together unless a
different legislative intent appears; the later being an exception or qualification of the
prior only so far as they are repugnant.” The MMMA embraces part of a subject covered
comprehensively by Article 7 of the PHC, i.e., the regulation of marijuana, and therefore
these two acts should be “construed together” and the MMMA viewed as an “exception”
to Article 7 of the PHC “only so far as they are repugnant.” With regard to the meaning
of “paraphernalia” in particular, there is nothing in either Article 7 of the PHC or the
MMMA that suggests that they are “repugnant” in this regard.



                                            5
harvesting; manufacturing; compounding; converting; producing; processing; preparing;

testing; analyzing; packaging; repackaging; storing; containing; concealing; injecting,

ingesting, inhaling, or otherwise introducing into the human body a controlled

substance . . . .”   MCL 333.7451 (emphasis added). 2        In addition, MCL 333.7451


2
  Relying on this Court’s decision in Woodard v Custer, 476 Mich. 545, 563; 719 NW2d
842 (2006), in which we declined to apply the PHC’s definition of “board certified” to
the Revised Judicature Act (RJA) because the Legislature specifically limited the use of
the PHC’s definition of “board certified” to the PHC, the majority holds that we should
not apply the PHC’s definition of “drug paraphernalia” to the MMMA because “the
Legislature specifically limited the use of the Public Health Code’s definition of ‘drug
paraphernalia’ to certain provisions of the Public Health Code.” However, the majority
overlooks the critical distinction between Woodard and the instant case, which is that the
statutes at issue in Woodard were not in pari materia and therefore this Court was not
obligated to read those statutes together as a whole. The statutes at issue in Woodard
were the PHC and the RJA. “The Legislature’s purpose in enacting the Public Health
Code was to protect the public health, safety, and welfare,” while “[i]ts purpose in
enacting the Revised Judicature Act . . . was to set forth the organization and jurisdiction
of the judiciary and to effect procedural improvements in civil and criminal actions,”
which obviously is “unrelated to protecting the health, safety, and welfare of the general
public.” Woodard, 476 Mich. at 611-612 (TAYLOR, C.J., concurring). Given that these
statutes were not in pari materia, this Court sensibly did not apply one statute’s definition
of a term to an unrelated statute especially given that the former expressly stated that its
definition was only to be applied to that statute. Here, however, the statutes at issue are
in pari materia, and thus these statutes “must be read together as a whole.” Harper, 479
Mich. at 621. This specific approach is consistent with this Court’s precedent. For
example, in Jennings v Southwood, 446 Mich. 125, 137; 521 NW2d 230 (1994), this
Court held that “[b]ecause these provisions should be read in pari materia, we deem it
appropriate to use the definition of gross negligence as found in [MCL 691.1407] of the
[Government Tort Liability Act (GTLA)], as the standard for gross negligence under the
[Emergency Medical Services Act]” even though the Legislature specifically limited the
use of the GTLA’s definition of gross negligence to the GTLA. Similarly, in Lindsey v
Harper Hosp, 455 Mich. 56, 65; 564 NW2d 861 (1997), this Court held that it was
appropriate to rely on the definition of “personal representative” found in MCL 700.9(3)
of the Revised Probate Code (RPC) for purposes of interpreting that same term in MCL
600.5852 of the RJA even though the Legislature specifically limited the use of the
RPC’s definition of “personal representative” to the RPC because “[u]nder the rule of
construction of statutes in pari materia, it is appropriate to harmonize statutory provisions


                                             6
contains a nonexclusive list of items that are considered to be “drug paraphernalia,” and

each of the 13 pertinent subsections employs the phrase “specifically designed,” which

underscores that only items that are “specifically designed” to be used with controlled

substances constitute “drug paraphernalia.”         Finally, MCL 333.7457(d) expressly

excludes from the definition of “drug paraphernalia” things that are not “specifically

designed for” drug production or use, such as bowls and spoons. Given these provisions,

I agree with the Court of Appeals that “[o]bjects that serve as ordinary household and

office supplies, such as sticky notes, are outside the ambit of what the Legislature

contemplated when it created the paraphernalia-immunity provision.” People v Mazur,

unpublished opinion per curiam of the Court of Appeals, issued April 1, 2014 (Docket

No. 317447), pp 3-4. Because sticky notes are not “specifically designed for use in

planting; propagating; cultivating; growing; harvesting; manufacturing; compounding;

converting; producing; processing; preparing; testing; analyzing; packaging; repackaging;

storing; containing; concealing; injecting, ingesting, inhaling, or otherwise introducing

into the human body a controlled substance,” MCL 333.7451, they are not “marihuana




that serve a common purpose when attempting to discern the intent of the Legislature.”
This approach “rests on two sound principles: (1) that the body of the law should make
sense, and (2) that it is the responsibility of the courts, within the permissible meanings of
the text, to make it so.” Scalia & Garner, Reading Law: The Interpretation of Legal Texts
(St Paul Thomson-West, 2012), p 252. “Statutes,” Justice Frankfurter once wrote,
“cannot be read intelligently if the eye is closed to considerations evidenced in affiliated
statutes.” Id. (citation and quotation marks omitted). It simply cannot be that “drug
paraphernalia” means one thing under the PHC and something entirely different under the
MMMA, which, as this Court has recognized, constitutes an “exception to the [PHC].”
Bylsma, 493 Mich. at 27.



                                              7
paraphernalia” and accordingly defendant is not entitled to immunity under

MCL 333.26424(g). 3

       As also noted earlier in this opinion, MCL 333.26424(g) provides in pertinent part:

              A person shall not be subject to arrest, prosecution, or penalty in any
       manner . . . for providing a registered qualifying patient or a registered
       primary caregiver with marihuana paraphernalia for purposes of a
       qualifying patient’s medical use of marihuana. [Emphasis added.]

For the reasons already explained, sticky notes do not constitute “marihuana

paraphernalia” and for that reason alone defendant is not entitled to immunity under

MCL 333.26424(g). However, I agree with Justice ZAHRA, also in dissent, that there is

an additional reason why defendant is not entitled to immunity under MCL 333.26424(g)

and that is because defendant did not provide the sticky notes to her husband “for

purposes of a qualifying patient’s medical use of marihuana.”           (Emphasis added.)

MCL 333.26423(e) defines “medical use” as “the acquisition, possession, cultivation,

manufacture, use, internal possession, delivery, transfer, or transportation of marihuana

or paraphernalia relating to the administration of marihuana to treat or alleviate a

registered qualifying patient’s debilitating medical condition or symptoms associated

with the debilitating medical condition.” 4 (Emphasis added.) This Court has already

3
  During oral argument, defendant’s own attorney recognized that “paraphernalia is
defined as something that is specifically intended for the use or help in manufacture,” and
stated, “I don’t think the post-it note is paraphernalia” because “the post-it note is not
specifically designed to aid in the manufacture of marijuana.” Defendant’s attorney’s
real concern in this case is the prosecutor’s reliance on these sticky notes as evidence that
defendant aided and abetted her husband in manufacturing marijuana. However, that
seems to be more of a “sufficiency of the evidence” question, which, as the majority
recognizes, is not now before this Court.
4
    At the time this action arose, the definition of “medical use” was found in


                                             8
explained that “administering” marijuana “involv[es] the actual ingestion of marijuana.”

McQueen, 493 Mich. at 158. Therefore, even assuming that the sticky notes at issue here

constitute “marihuana paraphernalia,” which, for the reasons already discussed I do not

believe they do, they most certainly do not constitute “paraphernalia relating to the

administration of marihuana” as they were in no way used, or intended to be used, to

“administer” or “ingest” marijuana. That is, even assuming that the sticky notes are

“marihuana paraphernalia,” defendant is still not entitled to immunity because she did not

provide her husband with the sticky notes “for purposes of a qualifying patient’s medical

use of marihuana” since “medical use” in this context means the “transfer . . . of . . .

paraphernalia relating to the administration of marihuana,” and defendant’s transfer of the

sticky notes to her husband was not done for purposes of administering marijuana. 5

Instead, if anything, defendant’s transfer of the sticky notes with harvest dates on them to

her husband was done for purposes of assisting her husband in the cultivation or

manufacture of marijuana. These sticky notes were not, nor were they ever intended to


MCL 333.26423(e). This same definition is now found in MCL 333.26423(f).
5
  Contrary to the majority’s contention, I do not “conflate[] the more expansive definition
of ‘medical use’ with the narrower definition of use and administration.” In fact, I agree
with the majority that the statutory definition of “medical use” “incorporate[s] activities
such as ‘[t]he transfer, delivery, and acquisition of marijuana.’ ” What the majority does
not recognize, however, is that unlike the transfer of marijuana, which does not have to
“relat[e] to the administration of marihuana” in order to fall within the definition of
“medical use,” the transfer of paraphernalia does have to do so. See MCL 333.26423(e)
(defining “medical use” as “the acquisition, possession, cultivation, manufacture, use,
internal possession, delivery, transfer, or transportation of marihuana or paraphernalia
relating to the administration of marihuana to treat or alleviate a registered qualifying
patient’s debilitating medical condition or symptoms associated with the debilitating
medical condition”) (emphasis added).



                                             9
be, used to administer or ingest marijuana. Accordingly, for this additional reason,

defendant is not entitled to immunity under MCL 333.26424(g). 6

       Because I agree with the Court of Appeals that defendant is not entitled to

immunity under either MCL 333.26424(i) or MCL 333.26424(g), I would affirm the

judgment of the Court of Appeals.



                                                         Stephen J. Markman




6
  Although the majority opinion recognizes that “defendant here was not merely assisting
her husband with conduct involving the actual ingestion of marijuana” but was instead
“assisting in the cultivation of marijuana” and that this does not constitute assistance with
‘using’ or ‘administering’ marijuana,” the majority overlooks that this necessarily means
that defendant did not provide the sticky notes to her husband “for purposes of a
qualifying patient’s medical use of marihuana” and that, therefore, defendant is not
entitled to immunity under MCL 333.26424(g).



                                             10
                            STATE OF MICHIGAN

                                    SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                           No. 149290

CYNTHIA ANN MAZUR,

              Defendant-Appellant.


ZAHRA, J. (concurring in part and dissenting in part).

       I agree with Part IV(A) of the majority opinion, which concludes that defendant is

not entitled to immunity under § 4(i) of the Michigan Medical Marihuana Act (MMMA),

MCL 333.2624(i). I write separately because I respectfully disagree with the conclusion

reached in Part IV(B) of the majority opinion, which holds that “ ‘marihuana

paraphernalia,’ as that phrase is used in MCL 333.26424(g), includes [any] items that

are . . . employed for the medical use of marihuana.”       I therefore disagree with the

proposition that because the sticky notes at issue here were “used in the cultivation or

manufacture of marijuana,”they are “marihuana paraphernalia” entitling defendant to

immunity under MCL 333.26424(g). In my view, when reading the MMMA as a whole

and with an eye toward producing a harmonious and consistent enactment, marijuana

paraphernalia must be an item or items intended to assist in the administration of

marijuana to a qualifying patient under the MMMA. Because the sticky notes in question

here were not used for the administration of marijuana to a qualifying patient, defendant’s
act of assisting her husband with the cultivation and manufacture of marijuana through

the use of sticky notes was not immune under MCL 333.26424(g). Accordingly, I would

affirm the judgment of the Court of Appeals.

      The statute at issue, MCL 333.26424(g), states in relevant part:

             A person shall not be subject to arrest, prosecution, or penalty in any
      manner . . . for providing a registered qualifying patient or a registered
      primary caregiver with marihuana paraphernalia for purposes of a
      qualifying patient’s medical use of marihuana.

      Without citing any rule of statutory construction that gives deference to an

adjacent phrase, the majority does just that by relying on the adjacent phrase “medical

use of marihuana,” including the expansive statutory definition of medical use under

former MCL 333.26423(e), 1 to define marijuana paraphernalia in a manner in which the

meaning of marijuana paraphernalia “cannot be so limited as to only include those items

that are specifically designed for the medical use of marijuana.” Other than grammatical

proximity, there is apparently no other justification offered for subverting the phrase

“marihuana paraphernalia” in favor of an overly broad definition of “medical use” of

marijuana. Having determined that the phrase “marihuana paraphernalia” is subservient

to the phrase “medical use” the majority asserts that the phrase, “ ‘for purposes of a

qualifying patient’s medical use of marihuana’ indicates that an item may or may not be



1
 Former MCL 333.26423 was amended by 2012 PA 512, but the definition of “medical
use” provided under former MCL 333.26423(e) was retained with identical content. See
MCL 333.26423(f). Because former MCL 333.26423(e) was in place at the time this
action arose, this opinion will refer to that statute when addressing the definition of
“medical use.”



                                            2
‘marihuana paraphernalia,’ depending on the use to which it is put.” I respectfully

disagree.

         A plain reading of MCL 333.26424(g) reveals that a person claiming immunity

must have provided (1) marijuana paraphernalia (2) to a registered qualifying patient or a

registered primary caregiver (3) for purposes of a qualifying patient’s medical use of

marijuana. The third element does not explain the meaning of marijuana paraphernalia.

Rather, the third element defines the specific intent of the person claiming immunity for

providing marijuana paraphernalia. By defining marijuana paraphernalia in terms of

medical use, however, the majority has improperly conflated the meaning of marijuana

paraphernalia with the specific intent of the person providing marijuana paraphernalia to

a registered qualifying patient or a registered primary caregiver. Specific intent involves

“a subjective standard,” 2 which is “[a] legal standard that is peculiar to a particular person

and based on the person’s individual views and experiences.” 3 Thus, by holding that an

item “may or may not be ‘marihuana paraphernalia,’ depending on the use to which it is

put,” the majority has placed the meaning of “marihuana paraphernalia”—as with . . .

“[b]eauty . . . in things”—“merely in the mind which contemplates them[.]” 4 In doing so,

the majority improperly renders the phrase “marihuana paraphernalia” impotent and

without any discernable independent meaning.               Under the majority’s holding



2
    Frankenmuth Mut Ins Co v Masters, 460 Mich. 105, 109; 595 NW2d 832 (1999).
3
    See Black’s Law Dictionary (9th ed.).
4
    1 Hume, Essays and Treatises on Several Subjects (1760), p 368.



                                              3
MCL 333.26424(g) provides that an individual may claim immunity “for providing a

registered qualifying patient or a registered primary caregiver with [anything imaginable]

for purposes of a qualifying patient’s medical use of marihuana.”              Because this

interpretation fails to provide any discernable independent meaning to the phrase

“marihuana paraphernalia,” the majority’s interpretation has in part rendered

MCL 333.26424(g) nugatory. 5

         The majority’s definition of marijuana paraphernalia is also not consistent with the

definition of the medical use of marijuana in former MCL 333.26423(e). 6

MCL 333.26424(g) provides that a person may have immunity when providing marijuana

paraphernalia to either a registered qualifying patient or a registered primary caregiver,

but, importantly, only if the marijuana paraphernalia is intended for a registered

qualifying patient’s medical use of marijuana. No immunity is provided if the marijuana

paraphernalia is intended for a registered primary caregiver’s medical use of marijuana.

A person cannot provide marijuana paraphernalia for any intended medical use merely

because the broad definition of medical use includes uses for both a registered qualifying

patient and a registered primary caregiver. Former MCL 333.26423(e) defines “medical

use” broadly as

         the acquisition, possession, cultivation, manufacture, use, internal
         possession, delivery, transfer, or transportation of marihuana or
         paraphernalia relating to the administration of marijuana to treat or


5
 See Apsey v Mem Hosp, 477 Mich. 120, 131; 730 NW2d 695 (2007), citing Black’s Law
Dictionary (7th ed) (defining “nugatory” as “of no force or effect; useless; invalid”).
6
    See footnote 3 of this opinion.



                                              4
        alleviate a registered qualifying patient’s debilitating medical condition or
        symptoms associated with the debilitating medical condition.[7]

        While this definition includes broad protections for both registered qualifying

patients and registered primary caregivers, MCL 333.26424(g) limits immunity for

providing marijuana paraphernalia for only a registered qualifying patient’s medical use

of marijuana. Plainly, “cultivation” and “manufacture” do not pertain to a registered

qualifying patient’s medical use of marijuana. 8

        But,   more   importantly,   the   majority   ignores   the   portion   of      former

MCL 333.26423(e) that limits the medical use of paraphernalia to only that which is

“relating to the administration of marijuana.” It is a long-accepted principle of statutory

interpretation that an “entire act must be read and the interpretation to be given to a

particular word in one section arrived at only after due consideration of every other

section so as to produce, if possible, a harmonious and consistent enactment as a whole.” 9

Rather than rendering the term “marihuana paraphernalia” subservient to the phrase




7
    Emphasis added.
8
 We nonetheless observe that a patient may manufacture marijuana for personal medical
use as long as the patient did not elect to have a primary caregiver manufacture the
marijuana on the patient’s behalf. In the absence of this election, we often refer to the
patient as being his “own caregiver,” but technically the patient is not his “own
caregiver.” The patient simply is a patient who has not made the caregiver election.
Thus, a patient who did not make the caregiver election may cultivate and manufacture
marijuana for personal medical use as permitted in the MMMA.                         See
MCL 333.26426(a)(7).
9
 Grand Rapids v Crocker, 219 Mich. 178, 182-183; 189 N.W. 221 (1922). See also
People v Cunningham, 496 Mich. 145, 153-154; 852 NW2d 118 (2014).



                                             5
“medical use,” the majority should have sought to render the two provisions harmonious

and consistent.

         The definition of “medical use” of marijuana explains that paraphernalia has a

more limited meaning that does not, contrary to the majority’s reasoning, “depend[] on

the use to which it is put.” Former MCL 333.26423(e) expressly limits the “medical use”

of “paraphernalia” to only that which is “relating to the administration of marijuana.” 10

“Administering” marijuana, as the majority states, is “ ‘limited to conduct involving the

actual ingestion of marijuana.’ ” 11 Therefore, while, as the majority notes, medical use is

“a broader term than mere use or administration,” the medical use of paraphernalia is

limited only to the administration, or “actual ingestion,” of marijuana. This limitation of

paraphernalia is entirely consistent with the language in MCL 333.26424(g) that provides

a person may have immunity for providing marijuana paraphernalia to either a registered

qualifying patient or a registered primary caregiver, but, again, only if the marijuana

paraphernalia is intended for a registered qualifying patient’s use or administration of

marijuana.

         There is no dispute that marijuana paraphernalia is not expressly defined under the

MMMA.         But from the definition of “medical use” of marijuana, we glean that

paraphernalia only relates to the administration of marijuana to a qualifying patient.

While a person may still claim immunity if he or she were to provide marijuana



10
     Emphasis added.
11
     Quoting Michigan v McQueen, 493 Mich. 135, 158; 828 NW2d 644 (2013).



                                              6
paraphernalia to a registered patient or a primary caregiver, the person must have

ultimately intended the paraphernalia be used for the administration of a registered

qualifying patient’s medical use of marijuana.

         The majority appropriately turns to a common dictionary to give the phrase

“marijuana paraphernalia” meaning. The majority notes that “[p]araphernalia” is defined

as “ ‘equipment, apparatus, or furnishings used in or necessary for a particular

activity.’ ” 12 But the majority then goes on to say “[n]othing in this definition states that

a specific design must be intended.” I agree that the definition does not contain the actual

phrase “specifically designed,” but the definition does refer to “a particular activity.”

This language suggests that paraphernalia is indeed particular, i.e., specific, to a definite

purpose.     In my view, the common definition of paraphernalia certainly would not

exclude equipment, apparatus, or furnishings specifically intended for a particular

activity, such as administering marijuana. One would be hard-pressed to conclude that

paraphernalia is equipment, apparatus, or furnishings that have not been specifically

intended “to be used in or necessary for a particular activity.” Yet the majority contends

that “[t]o only include items [as marijuana paraphernalia] that were specifically designed

for the medical use of marijuana would be to turn the statutorily defined phrase ‘medical

use’ into meaningless surplusage.” I disagree. The phrase “medical use” is statutorily

defined in former MCL 333.26423(e) (and as retained in current MCL 333.26423(f)) and

its meaning is law. That is, the definition of medical use is independent from and neither



12
     Quoting Random House Webster’s College Dictionary (2005).



                                              7
subverts nor dilutes the meaning ascribed to any nonstatutorily defined phrase, including

marijuana paraphernalia.

         In this case, when applying the relevant provisions of former MCL 333.26423(e)

and MCL 333.26424(g) along with the common definition of paraphernalia, it is clear

that the phrase “marihuana paraphernalia” includes equipment, apparatus, or furnishings

specifically intended for the administration of marijuana to a registered qualifying

patient. The phrase “marihuana paraphernalia” under former MCL 333.26423(e) simply

does not include paraphernalia related to the role of a registered primary caregiver.

         Further, the essence of the rule of law is to know in advance the rules of society. 13

Accordingly, the meaning given to the phrase “marihuana paraphernalia” must be

ascertainable before a person provides marijuana paraphernalia, not afterwards. The

majority opinion, however, attempts to define marijuana paraphernalia as that which is

“actually employed for the medical use of marijuana.” This retrospective definition of

“marihuana paraphernalia” based solely on how equipment, apparatus, or furnishings has

been used offers little guidance to a person assessing whether his or her future conduct

complies with the rule of law.

         I would hold that the phrase “marihuana paraphernalia” includes equipment,

apparatus, or furnishings and refers to items specifically intended for the administration

of marijuana to a qualifying patient. Because there is no dispute that the sticky notes at

issue here are not equipment, apparatus, or furnishings specifically intended for the



13
     Robinson v Detroit, 462 Mich. 439, 467; 613 NW2d 307 (2000).



                                               8
administration of marijuana to a qualifying patient, they are not marijuana paraphernalia

under MCL 333.26424(g), and therefore defendant is not entitled to immunity.

Accordingly, I would affirm the judgment of the Court of Appeals. 14



                                                      Brian K. Zahra
                                                      Robert P. Young, Jr.




14
   The Court of Appeals concluded that the MMMA should be read in pari materia with
the Public Health Code. “Statutes that address the same subject or share a common
purpose are in pari materia and must be read together as a whole.” People v Harper, 479
Mich. 599, 621; 739 NW2d 523 (2007). There is no doubt that the MMMA and the Public
Health Code relate to the same general subject and have the same general purpose of
regulating controlled substances, including marijuana. Because I rely on the actual
language of the MMMA, though, I do not rely on the in pari materia canon to affirm the
holding of the Court of Appeals in this case. The majority, however, erroneously finds
error in the Court of Appeals’ application of in pari materia, concluding that the MMMA
and the Public Health Code are “distinct and unconnected.” This is simply not true.
Without the Public Health Code’s regulation of marijuana, there would be no need for the
MMMA’s exception. Also of significance is the fact that in previous opinions
interpreting the MMMA, this Court has repeatedly refered to the Public Health Code
without concluding that it is “distinct and unconnected” from the MMMA. See People v
Kolanek, 491 Mich. 382, 395 n 24; 817 N.W.2d 528 (2012) (“Marijuana remains a
schedule 1 substance in Michigan’s Public Health Code, MCL 333.7212(1)(c).”);
McQueen, 493 Mich. at 148 (“Marijuana is a controlled substance as defined in MCL
333.7104 [of the Public Health Code].”); People v Bylsma, 493 Mich. 17, 27; 825 NW2d
543 (2012) (“[T]he MMMA introduced into Michigan law an exception to the Public
Health Code’s prohibition on the use of controlled substances by permitting the medical
use of marijuana when carried out in accordance with the MMMA’s provisions.”).



                                           9